



FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
 
THIS FOURTH AMENDMENT (the “Amendment”), dated March 4, 2011, is entered into by
and between WELLS-GARDNER ELECTRONICS CORPORATION, an Illinois corporation
(“Wells Gardner”) and AMERICAN GAMING & ELECTRONICS, INC., a Nevada corporation
(“American”), Wells Gardner and American, each a Borrower are hereinafter,
unless referenced individually, collectively referred to as (the “Borrower”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), acting through its
Wells Fargo Business Credit operating division.


RECITALS


The Borrower and the Lender are parties to a Credit and Security Agreement dated
August 21, 2006 (as amended from time to time, the “Credit Agreement”).
Capitalized terms used in these recitals have the meanings given to them in the
Credit Agreement unless otherwise specified.


The Borrower has requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:


1.           Terms used in this Amendment, which are defined in the Credit
Agreement, shall have the same meanings as defined therein, unless otherwise
defined herein.
 
 
2.  
The Credit Agreement is hereby amended and modified as follows:

 
(a)           The following definitions in Section 1.1 Definitions shall be
amended to read as follows:


 
“Availability” means the amount, if any, by which the Borrowing Base exceeds the
sum of (i) the outstanding principal balance of the Revolving Note, (ii) any
reserves, and (iii) the L/C Amount, provided, however, Lender shall implement an
Availability block of One Million Dollars ($1,000,000) from February 1, 2011
through June 30, 2011, provided, further, however that Lender shall reduce the
Availability block to Five Hundred Thousand Dollars ($500,000) for the period
from July 1, 2011 through December 31, 2011 so long as no Event of Default has
occurred and average excess Availability for the prior 90 days is at least Two
Million Dollars ($2,000,000); the Availability block shall discontinue on
December 31, 2011 provided that no Event of Default has occurred and average
excess Availability, not including the block, for the prior 90 days is at least
Two Million Dollars ($2,000,000).  Availability block shall mean that the
Borrower shall be entitled to draw down Availability as defined over and above
the blocked amounts as described above.   If no Event of Default occurs prior to
March 31, 2012, then all Availability blocks terminate.
 


 
-1-

--------------------------------------------------------------------------------

 
 
“Borrowing Base” means at any time the lesser of:
 
 
                                (a)           The Maximum Line Amount; or
 

 
(b)
Subject to change from time to time in the Lender’s sole discretion, the sum of:

 
(i)           The lesser of (A) the product of the Accounts Advance Rate times
Eligible Accounts or (B) $12,000,000.00, plus
 
(ii)           During the Foreign Accounts Eligibility Period and subject to
Lender’s and the insurance underwriter’s approval, the lesser of (A) the product
of the Accounts Advance Rate times Eligible Foreign Accounts or
(B) $2,500,000.00, which shall only consist of Eligible Foreign Accounts subject
to insurance coverage in such amounts and from insurance carriers acceptable to
Lender (it being agreed that as of the date of the Fourth Amendment to this
Agreement only the following Eligible Foreign Accounts insured by Atradius as of
such date shall be included under this clause (ii) calculation: Aristocrat
Leisure Industries PTY.LTD Australia only (not Macau) (limitation of
$2,000,000.00 shall apply) and Universal De Casinos (limitation of $250,000
shall apply), and Gaming y Soluciones (limitation of $125,000 shall apply), and
MSC/Keycorp (limitation of $300,000.00 shall apply), and Konami Australia
(limitation of $400,000.00 shall apply).
 
(iii)  
The lesser of (A) $8,000,000.00 or (B) the sum of:

 
(1)  
The lesser of (A) the product of the Raw Material Inventory Advance Rate times
Eligible Raw Material Inventory or (B) $1,000,000.00, plus

 
 
(2)  
The lesser of (A) the product of the Work in Process Inventory Advance Rate
times Eligible Work in Process Inventory or (B) $100,000.00, plus

 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
(3)  
The lesser of (A) the product of the Finished Goods Inventory Advance Rate times
Eligible Finished Goods Inventory or (B) $6,000,000.00, plus

 
 
(4)  
The lesser of (A) the product of the In-Transit Inventory Advance Rate times
Eligible In-Transit Inventory or (B) $2,000,000.00, less

 
 
(iv)  
The Borrowing Base Reserve, less

 


(v)           Indebtedness that the Borrower owes to the Lender that has not yet
been advanced on the Revolving Note, and the dollar amount that the Lender in
its discretion believes is a reasonable determination of the Borrower’s credit
exposure with respect to any swap, derivative, foreign exchange, hedge, deposit,
treasury management or other similar transaction or arrangement offered to
Borrower by Lender that is not described in Article II of this Agreement and any
indebtedness owed by Borrower to Wells Fargo Merchant Services, LLC.
 
 
“Daily Three Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a three (3) month period.  When interest
is determined in relation to Daily Three Month LIBOR, each change in the
interest rate shall become effective each Business Day that the Lender
determines that Daily Three Month LIBOR has changed.
 
“Floating Rate” means an annual interest rate equal to the sum of the three
month daily LIBOR plus 3.75%.
 
“Maturity Date” means August 21, 2014.
 
(c)           Section 2.6 (f) shall be amended as follows:
 
(f)           Termination Fees.   If (i) the Lender terminates the Credit
Facility during a Default Period, or if (ii) the Borrower terminates the Credit
Facility on a date prior to the Maturity Date, then the Borrower shall pay the
Lender as liquidated damages and not as a penalty a termination fee in an amount
equal to a percentage of the Maximum Line Amount calculated as follows: (A) one
half of one percent (0.5%) if the termination occurs on or before August 21,
2013; and (B) zero percent (0%) if the termination occurs at any time
thereafter.
 
(d)           Section 2.6 (l) shall be amended as follows:
 
(l) Administration Fees.  The Borrower shall pay the Lender a fee with respect
to administering In-Transit Inventory eligibility of $1,500 per month.
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
(e)           Section 6.2 Financial Covenants shall be amended as follows:
 
(a) Minimum Book Net Worth.  While any part of the Indebtedness remains unpaid,
the Borrower shall, unless waived in writing by Lender, continuously maintain:
(a) a minimum Book Net Worth as of the quarter ending March 31, 2011 of not more
than a negative Three Hundred Fifty Thousand Dollars (<$350,000.00>) less than
the Book Net Worth as of the end of the preceding fiscal year end, (b) a minimum
Book Net Worth as of the quarter ending June 30, 2011 of not more than a
negative Five Hundred Thousand Dollars (<$500,000.00>) less than the Book Net
Worth as of the end of the preceding fiscal year end, (c) a minimum Book Net
Worth as of the quarter ending September 30, 2011 of not more than a negative
Eight Hundred Fifty Thousand Dollars (<$850,000.00>) less than the Book Net
Worth as of the end of the preceding fiscal year end, (d) a minimum Book Net
Worth as of the fiscal year ending December 31, 2011 of not less than One
Hundred Fifty Thousand Dollars ($150,000.00) more than the Book Net Worth as of
the end of the preceding fiscal year end; (e) a minimum Book Net Worth as of
each quarter ending March 31, commencing March 31, 2012, of not more than a
negative One Hundred Thousand Dollars (<$100,000.00>) less than the Book Net
Worth as of the end of the preceding fiscal year end, (f) a minimum Book Net
Worth as of each quarter ending June 30th, commencing June 30, 2012, of not more
than Seventy Five Thousand Dollars ($75,000.0) more than the Book Net Worth as
of the end of the preceding fiscal year end, (g) a minimum Book Net Worth as of
each quarter ending September 30th, commencing September 30, 2012, of not more
than One Hundred Twenty Five Thousand Dollars ($125,000.00) more than the Book
Net Worth as of the end of the preceding fiscal year end, (h) a minimum Book Net
Worth as of each fiscal year ending December 31st, commencing December 31, 2012
of not less than One Hundred Fifty Thousand Dollars ($150,000.00) more than the
Book Net Worth as of the end of the preceding fiscal year end.  In calculating
this covenant, the non-cash goodwill impairment for American of up to One
Million Three Hundred Twenty-Nine Thousand Dollars ($1,329,000.00) shall be
excluded.
 
 
(b)           Net Earnings.  While any part of the Indebtedness remains unpaid,
the Borrower shall, unless waived in writing by the Lender, demonstrate Net
Earnings of: (i) not more than a negative Three Hundred Fifty Thousand Dollars
(<$350,000>) for the quarter ending March 31, 2011; (ii) not more than a
negative Five Hundred Thousand Dollars (<$500,000.00>) for the quarter ending
June 30, 2011, (iii) not more than a negative Eight Hundred Fifty Thousand
Dollars (<$850,000.00>) for the quarter ending September 30, 2011, (iv) not less
than One Hundred Fifty Thousand Dollars ($150,000.00) for the fiscal year ending
December 31, 2011, (v) not more than a negative One Hundred Thousand Dollars
(<$100,000.00>), year to date, for each quarter ending March 31st, commencing
March 31, 2012, (vi) not less than Seventy-Five Thousand Dollars ($75,000.00),
year to date, for each quarter ending June 30th, commencing June 30, 2012, (vii)
not less than One Hundred Twenty-Five Thousand Dollars ($125,000.00), year to
date, for each quarter ending September 30th, commencing September 30, 2012, and
(viii) not less than One Hundred Fifty Thousand Dollars ($150,000.00) for each
fiscal year thereafter ending December 31st, commencing on December 31,
2012.  In calculating this covenant, the non-cash goodwill impairment for
American of up to One Million Three Hundred Twenty-Nine Thousand Dollars
($1,329,000.00) shall be excluded.
 
 
-4-

--------------------------------------------------------------------------------

 
    
       3.           No Other Changes. Except as explicitly amended by this
Amendment, all of the terms and conditions of the Credit Agreement shall remain
in full force and effect and shall apply to any advance or letter of credit
thereunder.


4.           Conditions Precedent. This Amendment shall be effective when the
Lender shall have received an executed original hereof, together with each of
the following, each in substance and form acceptable to the Lender in its sole
discretion:


(a)           Such other matters as the Lender may require.


 
5.           Accommodation Fee. The Borrower shall pay the Lender as of the date
hereof, a fully earned, non refundable fee in the amount of Twenty Five Thousand
Dollars ($25,000.00) in consideration of the Lender’s execution and delivery of
this Amendment, which shall be paid upon execution of this Amendment.
 


6.           Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:


(a)           The Borrower has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments has been duly executed and delivered by the Borrower
and constitute the legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms.


(b)           The execution, delivery and performance by the Borrower of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrower, or the
articles of incorporation or by-laws of the Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.


(c)           All of the representations and warranties contained in Article V
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.


 
-5-

--------------------------------------------------------------------------------

 
 
7.           References.  All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.


8.           No Waiver. The execution of this Amendment and the acceptance
of all other agreements and instruments related hereto shall not be deemed to be
a waiver of any Default or Event of Default under the Credit Agreement or a
waiver of any breach, default or event of default under any Security Document or
other document held by the Lender, whether or not known to the Lender and
whether or not existing on the date of this Amendment.


9.           Release. The Borrower hereby absolutely and unconditionally
releases and forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower has had, now has or
has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.


10.           Costs and Expenses. The Borrower hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse the Lender on demand for all
costs and expenses incurred by the Lender in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, the Borrower
specifically agrees to pay all fees and disbursements of counsel to the Lender
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses and the fee
required under Paragraph 5 of this Amendment.


11.           Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


 
WELLS FARGO BANK,
  NATIONAL ASSOCIATION
By __/s/ Brian P. Bur_______________________________
Brian P. Bur
Its: Assistant Vice President
WELLS-GARDNER ELECTRONICS CORPORATION
By __/s/ James F. Brace_______________________________
James F. Brace
Its: VP, Secretary, Treasurer and CFO
 
 
 
AMERICAN GAMING & ELECTRONICS, INC.
By __/s/ James f. Brace_______________________________
James F. Brace
      Its: VP and CFO

 
 
 





 
 
-6-

--------------------------------------------------------------------------------

 
